Citation Nr: 1312461	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  11-13 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss prior to April 19, 2012.

2.  Entitlement to an initial disability rating in excess of 30 percent for bilateral hearing loss from April 19, 2012 to November 8, 2012.

3.  Entitlement to an initial disability rating in excess of 50 percent for bilateral hearing loss as of November 9, 2012.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to October 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in pertinent part, granted service connection for hearing loss in the left ear, assigned as noncompensable (0 percent) effective January 13, 2010, and denied service connection in the right ear.

In September 2011, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in Newark, New Jersey.  A copy of the transcript is of record. 

In a December 2011 decision, the Board remanded the claims of entitlement to an initial compensable evaluation for hearing loss in the left ear and service connection for hearing loss in the right ear for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

In a September 2012 decision, the Board granted service connection for hearing loss in the right ear and remanded the claim for entitlement to an initial compensable evaluation for hearing loss in the left ear for additional development and adjudicative action.  

In a September 2012 rating decision, the RO assigned the service-connected hearing loss disability in the right ear a noncompensable (0 percent) evaluation, effective January 13, 2010, and a 30 percent disability rating, effective April 19, 2012.  The RO also recharacterized the issue on appeal as a bilateral hearing loss disability.  

In a January 2013 supplemental statement of the case (SSOC) and rating decision, the RO increased the 30 percent disability rating for bilateral hearing loss to 50 percent disabling, effective November 9, 2012.  In the January 2013 rating decision, the RO also granted entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected bilateral hearing loss and tinnitus disabilities.  The case has been returned to the Board for further appellate review.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained. 

2.  Prior to April 19, 2012, the service-connected bilateral hearing loss disability more closely approximated a manifestation of at worst Level III hearing acuity in the right ear, Level II hearing acuity in the left ear, and difficulty hearing.  

3.  From April 19, 2012 to November 8, 2012, the service-connected bilateral hearing loss disability more closely approximated a manifestation of at worst Level III hearing acuity in the right and left ears and difficulty hearing.  

4.  As of November 9, 2012, the service-connected bilateral hearing loss disability more closely approximates a manifestation of at worst Level II hearing acuity in the right ear, Level III hearing acuity in the left ear, and difficulty hearing his wife's voice.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met prior to April 19, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85-4.87, Diagnostic Code 6100 (2012).  

2.  The criteria for an initial disability rating in excess of 30 percent for bilateral hearing loss have not been met from April 19, 2012 to November 8, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85-4.87, Diagnostic Code 6100 (2012).  

3.  The criteria for an initial disability rating in excess of 50 percent for bilateral hearing loss have not been met as of November 9, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85-4.87, Diagnostic Code 6100 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a January 2010 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  This letter also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the January 2010 letter included the type of evidence necessary to establish a disability rating and effective date.    

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims on appeal, the evidence of record includes the private audiogram reports, statements from the Veteran, September 2011 Board hearing transcript, and VA audiological examination reports dated March 2010, April 2012, September 2012, and November 2012.  The VA examiners reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board notes that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Pursuant to the Board's December 2011 remand instructions, the RO arranged for a VA audiological examination in April 2012.  That examination report reflects that the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinion offered.  Moreover, pursuant to the Board's September 2012 remand instructions, the RO arranged for a VA audiological examination in September 2012 and November 2012.  These examination reports reflect that the examiner considered the evidence of record, conducted a thorough examination of the Veteran, and noted all findings necessary for proper adjudication of the matter.    

Hence, the Board concludes that the April 2012, September 2012, and November 2012 examinations were adequate and substantially complied with the December 2011 and September 2012 remand instructions, respectively.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 875494Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Disability Rating Legal Criteria

The Veteran contends that a higher disability rating is warranted for the service-connected bilateral hearing loss disability. 

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

Service-Connected Bilateral Hearing Loss 

Pursuant to the rating criteria for impairment of auditory acuity, the Veteran's service-connected bilateral hearing loss disability is rated as noncompensable (0 percent) from January 13, 2010 to April 18, 2012, 30 percent disabling from April 19, 2012 to November 8, 2012, and 50 percent disabling from November 9, 2012 to the present.  See 38 C.F.R. § 4.85-4.87, Diagnostic Code 6100.

The Ratings Schedule, under Diagnostic Code 6100, provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state licensed audiologist including a controlled speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85(a) (2012).

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  See 38 C.F.R. § 4.85(e).  If impaired hearing is service connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  See 38 C.F.R. § 4.85(f).  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a) (2012).  Each ear is to be evaluated separately.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(b).  

VA regulations provide that Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  

A.  Rating Prior to April 19, 2012 

After a full review of the record, including the present level of disability and current lay and medical findings prior to April 19, 2012, the Board concludes that an initial compensable evaluation for bilateral hearing loss is not warranted under Diagnostic Code 6100.  For the respective period on appeal, the evidence of record, as discussed below, shows the service-connected disability more nearly approximated a manifestation of at worst Level II hearing acuity in the right ear, Level III hearing acuity in the left ear, and difficulty hearing.  

At the March 2010 VA audiological examination, the examiner noted hearing difficulty as an impact on the Veteran's occupational activities.  Specifically, the Veteran reported that "his hearing loss affects him to the point that he 'can't stand; to be in presence of any noise.  High pitched voices and loud voices disturb him and actually hurt his ears.  His wife has a soft voice and he has great difficulty hearing her.  The loss of hearing has negatively affected his ability to hear and enjoy music.  Any type of noise is disturbing and he finds he 'can't tolerate noise.'"  Puretone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 40, 40, 55, and 60 decibels, respectively, with an average puretone threshold of 49 decibels, and in the left ear were 25, 40, 85, and 80 decibels, respectively, with an average puretone threshold of 58 decibels.  The speech recognition score for the right and left ears was 84 percent.  Applying the results from the March 2010 2012 VA examination, the hearing impairment is Level II in the right ear and Level III in the left ear.  See 38 C.F.R. § 4.85.  This results in a 0 percent disability rating under Table VII.  See id.

At the September 2011 Board hearing, the Veteran reported his complaints of tinnitus and noise exposure during service. 

In a September 2011 statement, the Veteran reported, in pertinent part, that he continues to experience constant, loud, shrill, and high frequency buzzing noises in both ears which shows how the frequency and intensity of the noise exposure he experienced in service has adversely affected his hearing.    

The record also contains a January 2010 private audiometry report, but the Board notes that this report lacks probative value with regard to speech recognition testing because there is no indication that the speech recognition testing used the Maryland CNC test, which is a requirement for a hearing impairment examination for VA purposes.  See 38 C.F.R. § 4.85(a).  There is no need for further development in this case to seek clarification on whether speech recognition testing was conducted because the identified March 2010 VA examination report, listed above, provides probative evidence with regard to substantiating the claim during this appeal period.  See Savage v. Shinseki, 24 Vet. App. 249 (2011).    

Even considering the Hertz audiometric test scores derived from the January 2010 private audiometry report in the context of the next valid speech recognition testing (March 2010 VA examination report) does not provide a basis for a higher disability rating.  The puretone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the left ear were 20, 25, 65, and 65 decibels, respectively, with an average puretone threshold of 44 decibels.  The January 2010 private audiogram results were provided in graph form, and the Board has depicted the numerical results from the graph.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage, 24 Vet. App. at 249 (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).  The Board finds that the decibel readings at the January 2010 private audiological examination are less favorable to the Veteran than the later audiometric test scores at the March 2010 VA audiological examination.  Nonetheless, applying the results from the January 2010 private audiometry report, the hearing impairment is Level II in the right ear and Level II in the left ear.  See 38 C.F.R. § 4.85.  This results in a 0 percent disability rating under Table VII, which is still less favorable to the Veteran.  See id.

Additionally, a Roman numeral cannot be designated for hearing impairment of the left ear based only on the puretone threshold averages under Table VIa of 38 C.F.R. § 4.85(c).  Based upon the results of the January 2010 private audiometry report, there is no indication that the physician certified that use of the appropriate speech discrimination test was inappropriate.  Thus, the Board finds that the March 2010 VA audiological examination report provides more probative evidence with regard to substantiating the claim on appeal and audiometric test scores that are more favorable to the Veteran.  See Savage, 24 Vet. App. at 249.  

The probative March 2010 VA audiological examination report of record shows that for this rating period on appeal, the Veteran has, at worst, Level II hearing acuity in the right ear, Level III hearing acuity in the left ear, and difficulty hearing.  The level of hearing loss disability, as reflected by the audiometric test score and speech recognition score, does not establish entitlement to an initial compensable evaluation for bilateral hearing loss for any period prior to April 19, 2012.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

B.  Rating from April 19, 2012 to November 8, 2012 

After a full review of the record, including the present level of disability and current lay and medical findings from April 19, 2012 to November 8, 2012, the Board concludes that an initial disability rating in excess of 30 percent for bilateral hearing loss is not warranted under Diagnostic Code 6100.  For the respective period on appeal, the evidence of record, as discussed below, shows the service-connected bilateral hearing loss disability more nearly approximated a manifestation of at worst Level III hearing acuity in the right and left ears and difficulty hearing.  

At the April 2012 VA audiological examination, the examiner marked "yes" the Veteran's hearing loss impacts ordinary conditions of daily life and noted the Veteran reported "[he] take[s] care of [his] wife and she doesn't speak loudly.  Also, [he] often ha[s] to ask people to speak up."  Puretone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 25, 40, 50, and 60 decibels, respectively, with an average puretone threshold of 44 decibels, and in the left ear were 30, 40, 75, and 70 decibels, respectively, with an average puretone threshold of 54 decibels.  The speech recognition score for the right ear was 52 percent and for the left ear was 56 percent; however, the examiner marked that the use of the speech discrimination score is not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of puretone average and speech discrimination scores inappropriate.  As a result, applying the results from the April 2012 VA examination based only on the puretone threshold averages, the hearing impairment is Level II in the right ear and Level III in the left ear.  See 38 C.F.R. § 4.85(c).  This results in a 0 percent disability rating under Table VIa.  See id.  

At the September 2012 VA audiological examination, puretone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 25, 40, 85, and 80 decibels, respectively, with an average puretone threshold of 58 decibels, and in the left ear were 40, 40, 55, and 60 decibels, respectively, with an average puretone threshold of 49 decibels.  The speech recognition score for the right and left ears was 84 percent.  Applying the results from the September 2012 VA examination, the hearing impairment is Level III in the right ear and Level II in the left ear.  See 38 C.F.R. § 4.85.  This results in a 10 percent disability rating under Table VII.  See id.

The probative April 2012 and September 2012 VA audiological examination reports of record show that for this rating period on appeal, the Veteran has, at worst, Level III hearing acuity in the right and left ears and difficulty hearing.  The level of hearing loss disability, as reflected by audiometric test scores and speech recognition scores, does not establish entitlement to an initial disability rating in excess of 30 percent for bilateral hearing loss for any period from April 19, 2012 to November 8, 2012.  See Lendenmann, 3 Vet. App. at 349.  

C.  Rating as of November 9, 2012 

After a full review of the record, including the present level of disability and current lay and medical findings from November 9, 2012 to the present, the Board concludes that an initial disability rating in excess of 50 percent for bilateral hearing loss is not warranted under Diagnostic Code 6100.  For the respective period on appeal, the evidence of record, as discussed below, shows the service-connected bilateral hearing loss disability more nearly approximates a manifestation of at worst Level II hearing acuity in the right ear, Level III hearing acuity in the left ear, and difficulty hearing his wife's voice.  

At the November 2012 VA audiological examination, the examiner marked "yes" the Veteran's hearing loss impacts ordinary conditions of daily life and the Veteran reported he cannot hear his wife's voice.  Puretone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 25, 45, 50, and 65 decibels, respectively, with an average puretone threshold of 46 decibels, and in the left ear were 25, 40, 70, and 65 decibels, respectively, with an average puretone threshold of 50 decibels.  The speech recognition score for the right and left ears was 36 percent; however, the examiner marked that the use of the speech discrimination score is not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of puretone average and speech discrimination scores inappropriate.  As a result, applying the results from the November 2012 VA examination based only on the puretone threshold averages, the hearing impairment is Level II in the right ear and Level III in the left ear.  See 38 C.F.R. § 4.85(c).  This results in a 0 percent disability rating under Table VIa.  See id.  

The probative November 2012 VA audiological examination report of record shows that for this rating period on appeal, the Veteran has, at worst, Level II hearing acuity in the right ear, Level III hearing acuity in the left ear, and difficulty hearing his wife's voice.  The level of hearing loss disability, as reflected by the audiometric test score and speech recognition score, does not establish entitlement to an initial disability rating in excess of 50 percent for bilateral hearing loss for any period as of November 9, 2012.  See Lendenmann, 3 Vet. App. at 349.  

D.  Additional Considerations 

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by the Court.  See Schafrath, 1 Vet. App. at 594.  

An extra-schedular rating may be provided in exceptional cases.  38 C.F.R. § 3.321 (2012).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2011), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  In this regard, the March 2010, April 2012, and November 2012 VA examiner specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability, as discussed above.

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  VA's policy requiring VA audiologists to describe the effect of a hearing disability on a veteran's occupational functioning and daily activities facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.  See Martinak, 21 Vet. App. at 455. 

In this case, the Board finds that the schedular rating criteria adequately contemplate and describe the symptoms and functional impairment caused by the service-connected bilateral hearing loss disability symptoms, to include difficulty hearing.  A rating in excess of the currently assigned evaluations for the respective appeal periods are provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, referral for extra-schedular consideration for the service-connected disability on appeal is not required.

Fully considering the lay and medical evidence for the initial rating period on appeal, the reported symptomatology, to difficulty hearing, more closely approximates a manifestation of the currently assigned evaluations.  The lay and medical symptomatology does not more closely approximate a manifestation of the rating criteria for the assignment of a higher rating.  Thus, a preponderance of the evidence is against an initial compensable evaluation for the service-connected bilateral hearing loss prior to April 19, 2012, an initial disability rating in excess of 30 percent from April 19, 2012 to November 8, 2012, and an initial disability rating in excess of 50 percent as of November 9, 2012.  38 C.F.R. §§ 4.3, 4.7. 


ORDER

An initial compensable evaluation for bilateral hearing loss prior to April 19, 2012 is denied.

An initial disability rating in excess of 30 percent for bilateral hearing loss from April 19, 2012 to November 8, 2012 is denied.

An initial disability rating in excess of 50 percent for bilateral hearing loss as of November 9, 2012 is denied.



____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


